Title: To Thomas Jefferson from William Tatham, 30 October 1805
From: Tatham, William
To: Jefferson, Thomas


                  
                     Dr. Sir.
                     Norfolk 30th. October 1805.
                  
                  Considering Capt. Hunter’s proposition, herewith inclosed an acquisition to the United States, I became the bearer with a desire to second the application in person, under favorable impressions; and ready to speak to such facts as might be enquired of me so far as I had knowledge.
                  Procrastination by indisposition must appologize to the Government, & to Capt. Hunter, for the delay which has happened. He is consanguinially connected with Mr. Bergwin of Wilmington, possesses the Manners of improved Society, An Amiable heart, & high sense of honor, & the spirit of a Brave Man tempered by experience. At Aboukir he recieved a wound in the Forehead by the bursting of a Shell which tore the flesh of his Skull;—it still continues to discharge matter under a black Patch, & I think occasions him to feel the effect of liquor more easily; but, so far as I have observed, (& with some Vigilance) it does not make him quarrelsome or inattentive to his professional engagements, which seem to rest on his mind at all times, as primary.
                  
                     His 
                     als shew him to have been a Citizen of the U States for about Seven Years; & I believe he is a sincere one.
                  I have the honor to be Dr. Sir, Your Obt H. St.
                  
                     Wm Tatham
                     
                  
               